﻿Mr. President, we of the Republic of Suriname, should like to begin by telling you how much we welcome your election as President of this General Assembly, a signal honour which we see as a fitting tribute to your widely admired ability and diplomatic skills.
3.	Of great significance to the United Nations must be the fact that a representative of the United Republic of Tanzania, a country whose moral strength has always placed it in the forefront of the forces of progress, has been chosen to guide our debates and discussions. As one of our outstanding diplomats in the field of multilateral diplomacy, you played a pivotal role in the decolonization process. As Chairman of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, your positive influence has also been felt throughout the years in many other areas of activity of the United Nations. I am sure our debates and negotiations will be uplifted by your personality and your unique experience.
4.	Allow me to take this opportunity to express our deepest appreciation for the superb stewardship exemplified by your predecessor, Mr. Indalecio Lievano, in presiding over the thirty-third session of the General Assembly.
5.	I should also like to pay a warm tribute to the Secretary-General, Mr. Kurt Waldheim, for the very able and conscientious way in which he continues to direct the work of our Organization towards more harmonious co-operation among nations and the maintenance and consolidation of world peace.
6.	My delegation welcomes Saint Lucia in our midst as an independent and sovereign State. On this happy occasion we extend our most cordial congratulations to the Government and people of Saint Lucia on its membership in the world Organization. We are convinced it will make an important contribution to translating the goals and principles of the United Nations into reality.
7.	A year ago while addressing the General Assembly, I had the honour of stating the views of the Government of Suriname on the grave and menacing problems of our day. I said on that occasion that the thirty-third session of the General Assembly was unfolding against the grim backdrop of increasing political and economic tensions, leaving little room for optimism.
8.	During the past year, those tensions have not diminished. Once again we meet at a time of profound international anxiety. Though people the world over want real peace and tranquillity, they seem as far as ever from attaining these goals.
9.	The situation in several parts of the world—Southeast Asia, southern Africa, the Middle East—has not changed for the better since we met in September of last year.
10.	Even on our own continent we have witnessed turmoil and fury in the sister nation of Nicaragua. However, the forces of freedom and human dignity have finally triumphed. We sincerely hope that, having overthrown the Somoza regime, the proud people of Nicaragua will under its heroic leadership at last win the peace and prosperity for which they shed their blood.
11.	For us in Latin America, 1 October 1979 was a day of great joy and historical significance. On that day our sister Republic of Panama established its sovereign rights over part of its territory, thus starting the liquidation of one of the remaining relics and symbols of foreign domination in our continent. We trust that this first step will result in the effective exercise by the Government of Panama of its sovereignty over its entire national territory, not later than foreseen in the relevant treaty.  We in Suriname share the joy of the Government and people of Panama and we take this opportunity to extend to the Government and people of Panama our warmest congratulations. 
12.	We should also like to express our sincere appreciation to President Jimmy Carter and the Congress of the United States of America for the wisdom they have demonstrated in dealing with this sensitive matter.
13.	The situation in southern Africa has been further aggravated by the devious tactics of the South African Government designed to block any peaceful solution of the Namibian question. The chances for a peaceful settlement in that Territory under the aegis of the United Nations seem to be receding ever further. The answer seems more elusive than ever, as the Pretoria Government continues to block implementation of a genuine negotiated settlement along the lines of the proposals of the five Western members of the Security Council, which led to the adoption of Security Council resolution 43 I (1978).
14.	In Zimbabwe as well, the hope for a peaceful settlement has not been fulfilled. On the contrary, the situation has grown more complicated and intractable, since the establishment of a new regime in that country after the holding of elections in which the major opposition parties, the Zimbabwe African People's Union and the Zimbabwe African National Union, could not participate. Because these parties were excluded we cannot accept the outcome of those elections. Neither can we accept the legitimacy of the new regime, based as it is on a constitution that grants a veto power in Parliament to the small white minority and preserves that minority's fiefdom in the armed forces, the police, the judiciary and the civil service.
15.	For these reasons, the delegation of Suriname is adamantly opposed to recognizing the new Salisbury regime, as well as to lifting sanctions at this stage. We are not, however, giving up hope for a peaceful way out and we appeal to all parties concerned—the followers of Bishop Muzorewa, the members of the Patriotic Front and those belonging to the white minority—to join in the new efforts towards finding a solution which can avoid still further destructive racial, as well as tribal wars, in that Territory.
16.	In this respect, we fully support the agreement that emerged from the Meeting of Heads of Government of Commonwealth Countries, held in August of this year in Lusaka. We fervently hope that the talks now being held in London will produce a democratic constitution acceptable to the parties concerned, as well as to the international community.
17.	The Middle East conflict still hangs like a dark cloud over us. In the absence of a comprehensive peaceful settlement, involving all parties concerned, and in particular the Palestinians, this problem will continue to haunt us. The sooner we can dispel it, in accordance with the principles of the United Nations Charter, the better.
18.	We of the Republic of Suriname remain convinced that success in the peace talks on the Middle Hast question can be achieved only by the full participation of the representative of the Palestinian people, the Palestine Liberation Organization [PLO], These negotiations must be based on the right of the Palestinian people to establish their own independent State, on the one hand, and on the right of Israel to live in peace within recognized and secure borders, on the other.
19.	The hostilities in the Middle East have resulted in territorial gains by one nation at the expense of others, They have also resulted in ever increasing tension in that part of the world and have engulfed its peoples in increasing suffering. In this respect we want to endorse once again the doctrine that acquisition by force creates no rights.
20.	My Government is anxiously watching the continuing conflict. We should like to reaffirm our conviction that a solution to the Middle East question must be based on Security Council resolutions 242 (1967) and 338 (1973). It is of the utmost importance to break the existing deadlock via the resumption of negotiations among all parties concerned.
21.	The menace of a war breaking out is growing daily with the incalculable spread of the means of destruction. The unabated arms race is morally and materially intolerable: morally, since it engenders a state of insecurity and anxiety; and materially, because the incessant piling-up of armaments throughout the world, in particular by the great Powers, inevitably leads to increasing reliance on force and, consequently, to a further erosion of the rules of international law. 
22.	As the super-Powers continue to strive for a margin of superiority over each other in terms of armed strength, the temptation to strike first grows, despite full knowledge of the consequences of a universal cataclysm and the terrible catastrophe it would entail for vanquished and victors alike. However, established military alliances such as the North Atlantic Treaty Organization and the Warsaw Treaty Organization are not the sole culprits; the arms race is not their monopoly.
23.	According to reliable sources, the military spending of third-world States in Africa, Asia and Latin America has doubled during this decade, with those States now spending on arms three times what they receive in official development aid for their economies. As peaceful nuclear technology spreads, so does the capability of producing nuclear weapons, and yet, so far, no effective world-wide proliferation control exists.
24.	Over the past few decades some important treaties and agreements have been concluded, such as the Treaty on the Non-Proliferation of Nuclear Weapons the Declaration on the sea-bed and the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction. However, the efforts made hitherto in the cause of disarmament within the United Nations framework have on the whole been insufficient, hesitant and rather half-hearted. The holding last year of the tenth special session of the General Assembly, the first devoted exclusively to disarmament, was an encouraging sign, though its main objective was not to conclude specific treaties. 
25.	Moreover, while the session yielded consensus on a broad programme of action, it also highlighted ominous differences between the nuclear and non-nuclear States on important issues such as non-proliferation, the relationship between nuclear and conventional disarmament and the question of securing assurances that nuclear weapons or the threat of nuclear weapons would not be used against non-nuclear States. The absence of agreement on those existential problems does not augur well for the future.
26.	We must continue, within the framework of the United Nations, and particularly within the scope of the deliberative and negotiating instruments established during that tenth special session of the General Assembly, to search for methods aimed at a progressive reduction of various kinds of armaments. The delegation of my country is of the opinion that we should immediately take up the question of prohibiting all nuclear tests. We believe, furthermore, that regional agreements to ban nuclear arms should be concluded, along the lines of the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco).
27.	The Tlatelolco Treaty is a glimmer of light on the otherwise bleak and gloomy horizon of international disarmament politics—and the same can be said about the signing of the agreement resulting from the second round of the Strategic Arms Limitation Talks [SALT] by the United States and the Soviet Union. Additional Protocol II of the Tlatelolco Treaty has been ratified by all the nuclear Powers, while Additional Protocol I has now been signed by France and the United States of America. The Government of Argentina, furthermore, has on several occasions during the past year declared its intention to ratify the Treaty, which leads us to conclude that the Tlatelolco Treaty will soon be the first effective regional anti-nuclear weapons treaty.
28.	My Government is keenly following the negotiations under way in the Committee on Disarmament on other weapons of mass destruction which, we hope, will lead to a convention on the prohibition and elimination of chemical and radiological weapons. In this connexion we particularly welcome the convening at Geneva during the month of September of the plenipotentiary United Nations Conference on Prohibitions or Restrictions of Use of Certain Conventional Weapons Which May Be Deemed to Be Excessively Injurious or to Have Indiscriminate Effects.
29.	Although I gladly acknowledge that since the Second World War much of positive value has been achieved in settling international problems within the United Nations framework, we must bear in mind that, in view of existing geo-political realities, the role of our Organization in resolving international conflicts is a limited one.
30.	It is still a sad fact of life that it is neither here in this Assembly nor in the Security Council that the outcome of many grave world problems is decided. It is, indeed, particularly disturbing to have to recognize how small a part the United Nations is playing in solving those problems. Public opinion nowadays does not focus first and foremost on what is happening in New York, but on what is happening in certain capitals.
31.	Certain circles are inclined to blame the manifest weakness of our Organization primarily on the Charter. Although the United Nations Charter, like any other human effort, is not devoid of flaws—and I am referring among others to the veto power of the permanent members of the Security Council—there is on the whole nothing essentially wrong with the Charter itself.
32.	In our view, the principal reasons for the erosion of the image of the United Nations are the non- implementation of its resolutions by Member States and the growing tendency to keep important questions out of its sphere of influence.
33.	'This tendency is to some extent due to a broadly shared contention that the United Nations in its procedures is not equipped to deal efficiently with the problems of our contemporary world. We are, however, in a position to take practical measures which could lead to a substantial and speedy improvement of the modus procedendi of the General Assembly and its Main Committees, the specialized agencies and the organizations affiliated with the United Nations.
34.	This could be done by abolishing as far as possible all general debates, with the exception, of course, of the general debate right here in this hall.
35.	The general debates have in our opinion caused undue delay in the negotiating and decision-making processes of, among others, the United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires last year, the fifth session of UNCTAD, held in Manila, the United Nations Conference on Science and Technology for Development, held recently in Vienna, and many sessions of the Third United Nations Conference on the Law of the Sea. Those debates in many cases amounted to duplications of previous statements and have in our view seriously limited the time available for concrete negotiations and the reaching of agreements.
36.	My delegation would therefore suggest that the written contents of statements of a general political nature be submitted for distribution prior to or at the beginning of those conferences. We should thus be able to devote a maximum of the time available to the negotiating and decision-making process.
37.	Furthermore, it would be recommendable to limit the number of resolutions, whose implementation puts too great a burden on the administrative machinery of the Member States, in particular that of the smaller countries. At the same time we question the effectiveness of many of the resolutions.
38.	The efficiency of our Organization could, moreover, be enhanced if the General Assembly would adopt the many recommendations of the Special Committee on the Rationalization of the Procedures and the Organization of the General Assembly.
39.	Furthermore, the contribution of the United Nations in certain areas of conflict is unquestionably being held to a modicum by the lack of political will of some of its Members to take action where such action is called for and when it is within the realm of the possible. It is, for example, not consistent with the dignity of the United Nations to remain inactive regarding the imposition of comprehensive sanctions on the Republic of South Africa when the Charter provides for the right of the Security Council to take measures in this case, which clearly constitutes a threat to international peace and security. As the representative of my country, I once again stress the necessity of imposing mandatory sanctions on South Africa, a decision to which in our view the Security Council is morally and legally bound in duty to take.
40.	On the other hand, the timely arrangement by the Secretary-General of the United Nations of a meeting last July of more than 70 countries to discuss measures to deal with the refugee problem in South-East Asia has greatly enhanced the image of our Organization.
41.	Political events in that region of the world have resulted in a refugee problem of enormous magnitude. However, the task of alleviating the lot of those un-fortunate people is a problem that should be dealt with in the absence of political motivations and treated as a purely humanitarian problem. In saying so I should like to express our admiration for what the Office of the United Nations High Commissioner for Refugees has done. Indeed, its work in this respect deserves the highest praise, in which it may take the most legitimate pride.
42.	I do not forget that some individual countries have made great sacrifices in assisting refugees who have entered their territories. My country, for instance, is willing to absorb a number of refugees. The Parliament of the Republic of Suriname has adopted a resolution to that effect, and my Government is now drawing up the necessary plans.
43.	We cannot deny that whenever our world Organization fails to deal decisively and boldly with dangerous problems, whether they are of a political or an economic nature, it loses its prestige throughout the whole world, and the multitude of ever increasing resolutions will not mask the naked truth. On the other hand, while adopting a critical attitude, we should not overlook the fact that the importance of the United Nations success is often not sufficiently appreciated. Disputes have occurred that might have led to resort to force had not the United Nations intervened. In other cases, when a dispute has arisen between Member States, the mere fact of the existence of the United Nations and the corresponding obligations incumbent upon Member States have erased the tension between the parties concerned, making it easier to reach a peaceful and honourable settlement. Furthermore, public opinion, which is always haunted by the problems of the maintenance of world peace, follows with greater interest the political work of the United Nations, thus frequently overlooking its successes and those of its specialized agencies in the technical, economic, social and humanitarian fields.
44.	In the light of the foregoing I wish to express once again the firm dedication of the Government of my country to the principles of the Charter and to the ideal of the brotherhood of man—the ideal that led to the founding of our world Organization.
45.	A grave economic crisis threatens to descend upon us, and there looms the spectre of economic warfare between the rich nations and the poorer nations. We wonder whether the United Nations and its subsidiary and affiliated bodies will manage to survive as a political instrument for regulating meaningful and just international economic relations. Past and present negotiations between the developed and the developing countries have spelled a succession of serious disappointments because they have failed to arrive at tangible and just solutions and at the establishment of a new international economic order. It is a fact of life that the future of the vast majority of developing nations is now largely decided by the industrialized Powers and the oil-producing States. There should be no attempt to hide this incontrovertible fact.
46.	One of the essential objectives of the New Inter-national Economic Order initiated by the non-aligned movement at its 1973 summit Conference in Algiers was to strive for rapid growth in developing countries so that they would win full, equal and effective participation in solving their international economic problems.
47.	The concept of the New International Economic Order has been subject to a wide variety of interpretations. We may conclude that the past five years have been marked by the efforts to reduce the one-sided dependence of developing countries on the over-all interests of the industrialized countries and to accelerate their development on the basis of collective as well as individual self-reliance. Without ignoring the resolutions and decisions of the General Assembly and the results of the major conferences that have been held in the context of the New International Economic Order, it is a matter of deep concern that so many of the expectations of developing countries and the commitments made by some industrialized countries are as yet still unfulfilled.
48.	Imbalances and inequities between developing and industrialized countries still persist in international economic relations. Official development assistance and other long-term aid flow have failed to expand adequately in real terms. Stabilization of commodity prices through the establishment of an appropriate Common Fund is still at an embryonic stage.
49.	Meanwhile, continuing economic recession, persistent inflationary pressures, unemployment and rising payment deficits have increased the vulnerability of these countries. Here I would point especially to the non-oil-producing developing countries, mine among them. The collective trade gap of these countries widened from a deficit of $34 billion in 1977 to one of $53 billion last year. The spectacular surge in oil prices has not only hit hard at external accounts, but has also contributed to raising the prices of imported manufactured goods; this in its turn has depressed the export earnings of the developing countries.
50.	Several representatives have already pin-pointed the phenomenon of protectionism. The export earnings of the developing countries also suffer from the protectionist measures of the industrialized countries. Beyond direct restrictions, a great variety of other measures, such as industrial standards, health regulations, government procurement and subsidies on domestic production have a discriminatory impact on the export capability of the developing countries.
51.	During the fifth session of UNCTAD in Manila, the developing and the industrialized countries were able to reach agreement on a plan of action for structural adjustment, related to trade and policies and measures to deal with protectionism. When and how the Plan will be implemented is not clear and we would reserve our judgement on this matter.
52.	The developing countries must bear in mind that in the industrialized countries day-to-day political realities influencing or even determining government actions tend to place immediate domestic concerns ahead of commitments to the developing countries. In the long run however, we seriously doubt whether this attitude will help to solve the problems now facing the industrialized countries, as it negates the interdependence and the mutuality of interest of both groups of nations. In this respect, we fully agree with the President of the World Bank, who at the UNCTAD session said that trade protectionism is rarely the right instrument to safeguard income and employment levels. More often it only succeeds in converting potential short-term private costs into long-term social losses.
53.	Is there any reason for optimism after this rather gloomy assessment of the scope of problems facing the developing countries? In our opinion, long-term economic self-interest will make it necessary for the industrialized countries, including the centrally planned economies of the USSR and Eastern Europe, to negotiate with more understanding, taking into consideration the underlying economic and social conditions of the developing countries. We base this opinion on the industrialized countries' need not only for oil, but also for raw materials, access to foreign markets and investment opportunities in the third world.
54.	The lack of a streamlined steering body within the developing world has up to now been one of the most serious causes of its rather limited impact in talks with the developed world.
55.	It is of vital importance for the developing nations, through the machinery of the Group of 77, to prepare their positions in a timely and effective way. This could be furthered considerably by setting up a permanent secretariat of the Group of 77 to carry out the essential preparatory work of analysis, co-ordination and planning. Experience gained by the Organization for Economic Co-operation and Development would seem to underline the value of such an approach. The proposal for establishing such a permanent secretariat is indeed not new, but has not been decisively dealt with so far. We do hope that the Group of 77 will soon take a positive decision on this matter.
56.	The Secretary-General of our Organization, in his recent statement to the Economic and Social Council at its summer session in Geneva, drew the attention of Member States to the energy problem. It goes without saying that the supply of oil and its cost are a matter of extreme importance to the world economy, and constitute an essential element in the balance of payment of all, in particular of the non-oil-producing developing countries.
57.	Contrary to the developing countries, the industrialized countries, being fortunate enough to have financial means, technology and know-how at their disposal, are in a much better position to develop new and renewable sources of energy. I would therefore like to appeal to all Member States, but in particular to the non-oil-producing developing countries, to start preparing now for the forthcoming United Nations Conference on New and Renewable Sources of Energy in 1981.
58.	In this connexion, my delegation whole-heartedly supports the decision by Sixth Conference of Heads of State or Government of Non-Aligned Countries at its recent meeting in Havana, that the international energy issue should be discussed in the context of global negotiations within the United Nations, with the participation of all countries and in relation to such other issues as the problems of the development of the developing countries, financial and monetary reforms and so on. Following the Havana Conference, the Committee of the Whole Established under General Assembly Resolution 32/174 recommended to this Assembly the adoption of a proposal made by the Group of 77 along the lines of the decision by the non-aligned movement. More specifically, it was proposed that global negotiations should be held at the special session of the General Assembly scheduled for 1980, which may have a considerable bearing on the development strategy for the Third United Nations Development Decade. This item could be of great, if not indeed of crucial, importance in making that Assembly a success. It places the all-embracing energy problem squarely within the overall context of development. It thus marks a significant departure from an approach according to which it appeared possible to deal with that problem on a separate or piecemeal basis. My delegation welcomes the proposal as a possible major break-through and we will give it our most vigorous support.
60.	We consider the problem of energy to be a crucial part of our future development and though we realize that reaching an agreement will not be easy, we do hope progress will be made to relieve some of the heavy burdens weighing down the non-oil-producing countries.
61.	In this connexion, I whole-heartedly support the proposal of the President of Mexico, Mr. Jose Lopez Portillo for the adoption of a world energy plan aimed at assuring an orderly, progressive, integrated and just transition from one age of man's history to the next. We also strongly support President Lopez Portillo's proposal to establish a working group composed of representatives of the oil-producing countries, of industrialized countries and of developing petroleum-importing countries for the preparation of the energy plan. In making this historic proposal President Lopez Portillo has, as in the case of disarmament and the establishment of a New International Economic Order, once again demonstrated his country's deep commitment to the solution of the problems of mankind.
62.	My country has actively participated in ongoing talks on the future convention on the law of the sea, because my Government is convinced that only a comprehensive and balanced treaty on the law of the sea can prevent a scramble of claims to explore and to exploit the wealth of the oceans beyond the limits of national jurisdiction.
63.	The Third United Nations Conference on the Law of the Sea has doubtless made substantive progress in certain areas. On the other hand, the results of the negotiations have been meagre in many respects, especially when we recall that the Conference has now been in session for a total of 63 weeks over the past six years. Notwithstanding the many compromise proposals put forward in the various negotiating groups of the main Conference committees, several issues remain unresolved. The problems still pending concerning the delimitation of the exclusive economic zone between adjacent or opposite States are a clear example of the lack of the spirit of compromise needed to settle the hard-core issues plaguing this important Conference.
64.	With regard to an equitable system for exploring and exploiting the sea bed beyond the limits of national jurisdiction, my delegation need hardly stress that one of the main targets of the Third United Nations Conference on the Law of the Sea is translating the concept of the sea as the common heritage of mankind into binding rules and regulations, taking particular account of the interests and needs of the developing countries. It is disappointing to note that the Conference is still far from the true meaning of this concept. My Government sincerely hopes that in the months ahead the Conference will find the ways and means to resolve these problems during the final phase of its work.
65.	After its achievement of independence, my country did not hesitate to adopt in the sphere of foreign policy a line of conduct dictated by the principles of the Charter of the United Nations and consonant with those of the non-aligned movement, of which we became a member during the recent Sixth Conference of Heads of State or Government in Havana.
66.	Our deep sense of attachment to the sister nations of Latin America and the Caribbean has in each case been met with a sympathetic response, for which I thank them here, on behalf of my country and on my own behalf. It is a very pleasant task on this occasion for me to express our satisfaction at seeing the principles of cordial and good-neighbourly relations reaffirmed during my visit to Guyana in June of this year. That visit proved once again that good faith and mutual understanding can lead to harmonious and effective cooperation among nations.
67.	Individual nations—and indeed all human institutions—have to go through difficult periods in their lives. We all must face the fact that in the course of events mistakes have been and are being made. In both the political and economic arenas, the world community has come up against great and serious difficulties that threaten the machinery of international cooperation. The recognition of these difficulties as such should muster our individual and collective will to deal with them in a realistic manner.
68.	I hope and trust that when, in the future, we look back on our work this year, it will be seen not as a year of retrogression and disruption, but rather as a year in which we took a decisive step closer to peace and towards the kind of greater understanding in which faith in a peaceful future survived.